ORDER
The opinion filed December 16, 2002, appearing at 315 F.3d 1081 (9th Cir.2002) is amended as follows:
At 315 F.3d at 1090, delete the last sentence in the second full paragraph which reads “Therefore, the district court properly submitted the issue of qualified immunity to the jury and entered judgment upon its verdict.”
With the opinion thus amended, the panel has voted unanimously to deny the petition for rehearing. Judge Tashima voted to deny the petition for rehearing en banc. Judges Bright and Goodwin recommended denial of the petition for rehearing en banc.
The full court has been advised of the petition for rehearing en banc and no judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.
The petition for rehearing and the petition for rehearing en banc are denied.